Citation Nr: 0215421	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an April 2000 decision, the Board denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
chronic sinusitis with allergic rhinitis.  Thereafter, 
following a timely appeal of this decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), the Court vacated the 
April 2000 Board decision and remanded the case to the Board 
in February 2001 for further action consistent with the 
recently enacted Veterans Claims Assistance Act of 2000 (West 
Supp. 2002).  Noting that relevant private medical evidence 
had been received by the Department of Veterans Affairs (VA) 
in July 2001, and that the veteran's representative had not 
waived the regional office (RO)'s initial review of the 
evidence under 38 C.F.R. § 20.1304(c) (2001), the Board 
remanded the claim to the RO in January 2002 for further 
procedural and evidentiary development, to include 
consideration of the recently enacted VCAA.  The Board finds 
that the action requested in the Board's remand has been 
accomplished to the extent possible and that this matter is 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis with allergic rhinitis is 
manifested by recurring episodes of a runny nose, sinus 
congestion, swelling, and headaches, with itchy and watery 
eyes.  

2.  The veteran's sinus disability is not severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; it is not productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is also no evidence of surgical 
intervention and in applying both the "new" and "old" 
rating criteria for this disability, neither criteria are 
more favorable than the other.

3.  The chronic sinusitis with allergic rhinitis is not 
manifested by moderate crusting and ozena, and/or atrophic 
changes or massive crusting and marked ozena, with anosmia; 
polyps are also not shown.  In applying both the "new" and 
"old" rating criteria for this disability, neither criteria 
are more favorable than the other.  

4.  The chronic sinusitis with allergic rhinitis is 
manifested by symptoms in an unexceptional disability 
picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for sinusitis with allergic rhinitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 4.97, 
Diagnostic Codes 6501, 6510 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been developed 
pursuant to the guidelines established in the recently 
enacted VCAA.  In this regard, the veteran has been furnished 
with multiple comprehensive VA medical examinations, 
including recent examination in March 2002, the results of 
which together with private and VA outpatient records permits 
the Board to appropriately assess the level of severity of 
the veteran's disability since the establishment of service 
connection effective May 19, 1993.  In addition, there is no 
indication that there are any outstanding treatment records 
that are not of record or that have not been adequately 
addressed in records and reports that are already of record.  
The Board further notes that the veteran has been advised of 
the applicable law and regulations and that neither the 
veteran nor his representative have contended that there are 
any missing pertinent records.  The Board also notes that the 
veteran has been repeatedly advised of the development that 
was taking place on his behalf and the type of evidence that 
he could provide to support the claim, and that the veteran 
and his representative have not asserted that the veteran has 
not been informed of the steps the RO was taking and/or the 
steps that the veteran could take.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Consequently, the Board finds that 
further notice or development in this matter is not required 
under the VCAA.

The veteran originally filed a claim of service connection 
for a "sinus condition" in July 1980.  The RO denied his 
claim in September 1980, holding that there was no showing of 
a chronic sinus condition during service, and that the record 
did not show post-service treatment for a sinus condition 
until March 1978.  The veteran did not appeal that decision.

In May 1993, the veteran filed a claim for a 
"sinusitis/rhinitis with associated headaches."  In a 
December 1993 decision, the RO continued the denial of the 
claim, holding that the evidence of record was insufficient 
to overcome the previous denial of service connection.  The 
veteran initiated a timely appeal of the December 1993 
decision.

The veteran subsequently appeared at a hearing before the RO 
in April 1994.  He testified that symptoms of his sinus 
disorder included sneezing, postnasal drip, drainage, and 
occasional watering and itching of his eyes.  He reported 
that his sinusitis symptoms recurred every three or four 
months, and included occasional headaches with swelling in 
the nasal area.

After transfer of the claims file to the Board for appellate 
review, the Board issued an April 1996 remand which held that 
new and material evidence had been submitted that warranted 
reopening the sinusitis claim.  The April 1996 remand 
directed the RO to obtain outstanding VA and private medical 
records, and afford the veteran VA otolaryngology 
examination.

Private medical records for the period of November 1990 to 
December 1996 indicate diagnoses of allergic rhinitis with 
sinusitis from November 1990 to September 1991 which was 
treated with medication.  These records further reflect that 
the veteran presented to the private treatments with 
complaints of an itchy and runny nose, with swelling and 
tearing in his eyes.  Objective examinations revealed clear 
nasal discharge and nasal mucosa that was pale and boggy.  In 
January 1992, the veteran complained that his allergies were 
not very well-controlled on Seldane, and his medication was 
changed.  In July 1992, the veteran complained of sinus 
drainage and increased headaches, and the assessment was 
sinusitis.  In May 1993, the veteran complained of nasal 
congestion.  In September 1993, the diagnosis was allergic 
rhinitis and there was another medication change.  From 
February to September 1994, the veteran was again evaluated 
for sinus symptoms.  

The veteran was referred to Dr. J. in September 1994, who 
evaluated the veteran at this time and indicated that nasal 
telescopic examination revealed no polyps, purulent material, 
or other findings.  A private report of X-ray examination in 
September 1994 reflects that the paranasal sinuses were free 
of opacification, with prominent inferior turbinates 
suggesting rhinitis.  At the end of the month, Dr. J. noted 
that the veteran had improved with new medication but had not 
received complete relief.  Prominent thickening of the nasal 
turbinates was also noted on computed tomography (CT) scan of 
the sinuses in November 1994.  Dr. J. discussed the results 
of the CT scan with the veteran at this time, noting that the 
paranasal sinuses were clear except for hypertrophied 
turbinates.  Dr. J. dismissed the veteran from his care.  In 
May 1995, the veteran's complaints included congestion and 
rhinorrhea, and examination of the sinuses revealed a 
slightly tender maxilla.  The diagnosis included sinusitis.  
In October 1995, the veteran complained of a runny nose and 
in March 1996, examination revealed boggy turbinates.  In 
December 1996, the veteran's complaints included rhinorrhea 
and sneezing, and examination revealed nasal mucosa that was 
swollen and pale.  

VA outpatient records dated in November 1995 reflect that the 
veteran presented with complaints of allergy and sinus 
problems "for [the] last few days," which were productive of 
nasal drainage.

The veteran was afforded VA nose and throat examination in 
November 1996.  He reported to the VA physician that he 
experienced a three to four day episode of sneezing, 
headaches, a runny nose, with watery and itchy eyes every 
three to four months.  The VA physician noted that the right 
side of the veteran's nose felt congested and swollen, with 
blockage on the right.  His sinuses were noted as nontender, 
and the nostrils evidenced erythematous mucosa, with some 
swelling of his turbinates, and minimal discharge.  Discharge 
was noted as clear and not purulent.  Diagnoses were allergic 
rhinitis and history of chronic sinusitis.  The physician 
commented that the veteran appeared to be functioning 
normally between episodes, and the use of medication appeared 
to help alleviate the symptoms.

By an August 1997 rating decision, the RO awarded service 
connection for chronic sinusitis with allergic rhinitis, and 
a rating of 10 percent was assigned under Diagnostic Code 
6510.  The veteran filed a timely notice of disagreement with 
that decision, asserting that his sinus disability warranted 
a higher evaluation.

A private medical record dated in April 1997 reflects that 
the veteran presented with left sinus pressure and 
rhinorrhea.  A private medical record dated in March 1998 
indicates that the veteran complained of a left frontal 
headache of three days duration.  A tender left frontal sinus 
was found, and diagnosis was acute sinusitis.  

A record of VA outpatient treatment dated in May 1998 reveals 
that the veteran presented with a complaint of allergies 
"year round."  The veteran expressed that his medication 
provided only "50 [percent] help."  The VA examiner reported 
that anterior rhinoscopy revealed no polyps or purulent 
discharge.  It was also indicated that the veteran appeared 
to have allergic rhinitis.

The veteran was referred by VA for evaluation by a private 
physician, whose June 1998 medical report reflects results of 
mediated skin tests.  Diagnoses were seasonal allergic 
rhinitis; perennial allergic rhinitis; history of headaches, 
"probably vascular in nature;" and hypertension.  The 
physician recommended that the veteran would benefit from a 
program of immunotherapy.

VA outpatient records for the period of July 1998 to April 
2002 reflect that in July 1998, the veteran began receiving 
regular allergy injections and that in the middle of the 
month, he requested refill of his Vancenase inhaler and 
Fexofenadine.  In October 1998, the veteran reported that he 
was sneezing more than usual for the previous two days.  He 
also complained of feeling sleepy all the time with fatigue 
and tiredness over the previous week.  Examination revealed 
that the sinuses were nontender on palpation and that the 
nasal mucosa was slightly reddened.  The assessment included 
history of allergic sinusitis/rhinitis secondary to 
headaches.  In April 1999, the veteran indicated that he 
still felt tired but continued to take allergy antigen 
injections that reportedly helped him with his allergy 
symptoms.  The assessment included allergic sinusitis and 
headaches secondary to sinusitis.  In August 1999, the 
veteran indicated that he was still having headaches 
secondary to intermittent sinusitis.  The assessment included 
allergic sinusitis and headaches secondary to sinusitis.  In 
May 2000, the veteran reported that his allergy symptoms had 
improved since changing to weekly as opposed to biweekly 
allergy injections.

VA outpatient treatment records from October 2000 indicate 
that the veteran's headaches were about the same.  
Examination of the nostrils revealed that they were patent 
and that the nasal mucosa was somewhat swollen.  The 
assessment continued to include headache secondary to 
sinusitis.  In January 2001, the veteran reported that his 
allergies were better with biweekly shots.  In June 2001, it 
was noted that the veteran continued with biweekly allergy 
injections.  Examination at this time revealed swelling and 
hyperemia of the nasal mucosa.  

VA medical examination in March 2002 revealed that this 
examiner had evaluated the veteran previously in 1998, at 
which time he made the diagnosis of allergic rhinitis.  At 
that time, sinus X-rays revealed negative findings and the 
veteran was referred to an allergist for allergy care.  
Thereafter, the veteran reported being evaluated by another 
allergist and that he was now receiving allergy shots and 
taking an antihistamine.  He did not believe that the allergy 
shots were helping.  Apparently, the veteran had allergy 
systems throughout the entire year.  Rhinoscopy revealed 
congestion bilaterally but no symptoms of acute sinusitis.  
An available X-ray of the sinuses revealed negative findings.  
The diagnosis was allergic rhinitis.

The Board would first point out that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating disorders of the 
respiratory system.  The Board notes that 38 C.F.R. § 4.97 
was changed, effective October 7, 1996, and now includes new 
rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As noted above, the veteran requested that his 
application for service connection be reopened in May 1993, 
and amendments to the rating criteria for mental disorders 
became effective in October 1996.  Thus, the Board is 
obligated under Karnas to evaluate the veteran's claim under 
both the "old" and "new" rating criteria.

The veteran's chronic sinusitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6510, which covers chronic 
pansinusitis.  Under the "old" version of Diagnostic Code 
6510, chronic pansinusitis with X-ray manifestations only, 
and with symptoms either mild or occasional, warranted a zero 
percent evaluation.  When moderate, with discharge or 
crusting or scabbing, and infrequent headaches, a 10 percent 
evaluation was warranted.  Severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent evaluation.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, is evaluated as 50 percent disabling.

Under the new version of Diagnostic Code 6510, a zero percent 
evaluation is warranted when sinusitis is detected by X-ray 
only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is provided 
when there is evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following 38 C.F.R. § 4.97, 
Diagnostic Code 6510 provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  

Regarding a rhinitis disability, under the rating criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6501 in effect prior to 
October 7, 1996, a 10 percent rating was warranted for 
rhinitis if there was definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted if there was moderate crusting and ozena, and 
atrophic changes.  A 50 percent evaluation was warranted if 
there was massive crusting and marked ozena with anosmia.

Under the new rating criteria for rhinitis, now found under 
Diagnostic Code 6522, a 10 percent evaluation is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  The regulations provide that in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  A 30 percent rating 
is the highest rating available under Diagnostic Code 6522.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the issue of entitlement to a rating in excess of 10 percent 
for sinusitis with allergic rhinitis is just such a case.  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  at 126.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for an increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
Having reviewed the case at hand, the Board is satisfied that 
the RO considered all evidence relevant to the rating 
criteria as to the issue on appeal.  Although the RO 
characterized this issue as an "increased rating," the 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process.

The evidence reflects that the veteran has complained of 
intermittent episodes of sinusitis and rhinitis with 
associated headaches, runny nose, and congestion as primary 
symptoms.  The most current VA and private clinical reports 
of record substantiate that the veteran has continued to 
experience symptoms of sinusitis with rhinitis on an ongoing 
but intermittent basis.  As noted above, anterior rhinoscopy 
of the paranasal sinuses conducted by a VA physician in May 
1998 did not reflect any polyps or purulent drainage.  None 
of the other pertinent medical evidence of record reveals the 
presence of polyps.  The remainder of the competent evidence 
of record reflects that his nasal discharge is clear and not 
purulent.  In this regard, while records since May 1998 
reflect regular allergy injections with varying degrees of 
relief, March 2002 VA examination conducted by the same 
examiner who evaluated the veteran previously in May 1998, 
reveals congestion bilaterally but no symptoms of acute 
sinusitis, and available X-rays of the sinuses revealed 
negative findings.

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for chronic sinusitis with allergic rhinitis continues to be 
unwarranted under the criteria in effect both prior to and 
after October 7, 1996.  Although the record suggests that the 
veteran experiences a runny nose, congestion, headaches, and 
itchy and watery eyes on a regular basis, the evidence is 
devoid of evidence establishing that his sinus disability is 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence that would warrant a 30 percent rating 
under Diagnostic Code 6510 (1996).  Similarly, competent 
evidence has not demonstrated that the veteran's sinus 
disability is productive of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting that would warrant a 30 percent rating under 
Diagnostic Code 6510 (2001).  Clearly, the symptoms of the 
veteran's chronic sinusitis with allergic rhinitis do not 
meet the criteria for a 50 percent rating under the "old" 
or "new" criteria of Diagnostic Code 6510, as there is no 
evidence of surgical intervention and the type of constant 
symptomatology necessary for a 50 percent evaluation under 
both the "old" and "new" criteria.  

In regard to the allergic rhinitis element of the veteran's 
disability, it must be recalled that chronic, atrophic 
rhinitis with moderate crusting and ozena, and atrophic 
changes, must be demonstrated to warrant an evaluation of 30 
percent under the criteria of former Diagnostic Code 6501 
(1996), and that a 50 percent rating required massive 
crusting and marked ozena, with anosmia.  The totality of 
evidence in this case is entirely negative for showing any 
crusting, ozena, or atrophic changes caused by the veteran's 
service connected sinus disability.  Thus, the Board finds 
that the symptoms of the veteran's rhinitis do not meet the 
criteria for a 30 or 50 percent rating under former 
Diagnostic Code 6501.

Further, as set forth by the legal criteria noted above, at a 
minimum, polyps must be demonstrated in order to warrant a 30 
percent disability rating under the current criteria found in 
Diagnostic Code 6522 (2001).  As the evidence in this case is 
devoid of any findings of polyps, a 30 percent evaluation 
under Diagnostic Code 6522 simply is not warranted.

Finally, the Board has also considered entitlement to a 
higher evaluation for this service-connected disability under 
38 C.F.R. § 3.321.  However, the Board can not conclude that 
the disability picture as to this disability has been so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321.

Consideration has also been given to granting a separate 
compensable evaluation for rhinitis.  The new  regulations, 
however, require a degree of nasal obstruction that is not 
documented in the medical records.  Therefore, a separate 10 
percent rating under the criteria of Diagnostic Code 6522 is 
not warranted.  Likewise, under the earlier Diagnostic Code 
6501, the criteria are not met because the record lacks 
findings of intranasal atrophy.  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
sinusitis with allergic rhinitis, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

